Opinion by
Ekwall, J.
It appeared from the testimony that these volumes were sent to persons who had purchased a complete set of books; that they were printed in England and sent to Canada from whence they were imported into the United States; and that the publishers started the shipment of the set of books comprising the encyclopaedia in about 1939 and as the new volumes were compiled they were sent to the various purchasers. The importation being an unusual one, in that the books were entered under a period of time, and the testimony- showing that the importer endeavored to obtain information as to the proper dutiable value of the index volumes, the court was of the opinion that the importer was without intent to defraud the Government or to deceive its officials. The petition was therefore granted.